DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-30 are pending and are being examined in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, 20, and 22 of U.S. Patent No. 7901708 (‘708) in view of Hirota and Bally (both cited in 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘708 also claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising providing an aqueous solution including a nucleic acid in a first reservoir; providing an organic lipid solution in a second reservoir, wherein the lipids present in said organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and mixing said organic lipid solution with said aqueous solution by introducing said organic lipid solution and said aqueous solution into a mixing environment and thereby forming lipid vesicles which encapsulate the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic solution and, wherein the mixing environment/introducing of the aqueous solution and organic lipid solution into the mixing chamber is done by opposing flows at about 180° relative to each other, e.g. via a T-connector, wherein the aqueous solution and the organic lipid solution are introduced into the T-connector as opposing flows at about 180° relative to each other and mixed within the T-connector.
‘708 merely does not teach wherein the two solutions are mixed together at different flow rates or wherein the nucleic acid being encapsulated is RNA specifically mRNA or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used. However, ‘708 expressly 
Hirota teaches forming liposomes using two syringes one with aqueous solution including a nucleic acid, and the other with an organic lipid solution and wherein the flows impinge upon one another and mix at an angle of about 180° relative to each other and produce a lipid vesicle that encapsulates the nucleic acid. Hirota teaches that the two flows are added by hand and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Bally teaches lipid vesicles, specifically lipid-nucleic acid particles, which comprise mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids wherein the nucleic acids are enclosed by the lipid vesicle (i.e. protected from degradation) (see entire document; Abstract; Col. 2, In. 34-Col. 3, In. 11; Col. 5, In. 32-45; Col. 6, In. 19- 35; Col. 5, In. 46-65; Col. 7, In. 9-17; Col. 7, In. 18-37; Col. 9, In. 14-38; Col. 11, In. 19- 27; Col. 12, In. 66-Col. 13, In. 7). Bally also teaches wherein the cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles (Col. 6, In. 19- 35; Col. 12, In. 66-Col. 13, In. 7). Bally finally teaches wherein the phospholipids are preferably, dioleylphosphatidyl choline etc., and wherein particles of less than 150 nm in size can be made (Abstract; Col. 9, In. 14-38; Col. 6, In. 19-34; Col. 10, In. 48-53). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have adjusted the flow rate by had such that the flow rates of each solution are at a rate that affords the most effective encapsulation of the nucleic acid and liposomes of the desired size, especially since it was known to use the claimed lipids to encapsulate RNA and mRNA in liposomes of the desired size as is taught by Bally. One or ordinary skill in the art would have had reason to encapsulate the claimed mRNA with claimed lipids in solution because . 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15-18 of U.S. Patent No. 9492386 (‘386) in view of Dattagupta, Hirota and Bally (all are cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘386 also claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising providing an aqueous solution including a nucleic acid in a first reservoir; providing an organic lipid solution in a second reservoir, wherein the lipids present in said organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and mixing said organic lipid solution with said aqueous solution by introducing said organic lipid solution and said aqueous solution into a mixing environment and thereby forming lipid vesicles which encapsulate the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic solution and, wherein the mixing environment/introducing of the aqueous solution and organic lipid solution into the mixing chamber is done by opposing flows at about 180° or from about 27° to about 180° relative to each other and mixed within mixing chamber, and wherein the lipid vesicle is diluted with a buffer solution.
‘386 merely does not teach wherein the two solutions are mixed together at different flow rates or wherein the nucleic acid/RNA being encapsulated is specifically mRNA or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used. However, ‘386 expressly teaches/claims wherein the lipid vesicle is in a solution using a buffer and as is taught by 
Hirota teaches forming liposomes using two syringes one with aqueous solution including a nucleic acid, and the other with an organic lipid solution and wherein the flows impinge upon one another and mix at an angle of about 180° relative to each other and produce a lipid vesicle that encapsulates the nucleic acid. Hirota teaches that the two flows are added by hand and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Bally teaches lipid vesicles, specifically lipid-nucleic acid particles, which comprise mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids wherein the nucleic acids are enclosed by the lipid vesicle (i.e. protected from degradation) (see entire document; Abstract; Col. 2, In. 34-Col. 3, In. 11; Col. 5, In. 32-45; Col. 6, In. 19- 35; Col. 5, In. 46-65; Col. 7, In. 9-17; Col. 7, In. 18-37; Col. 9, In. 14-38; Col. 11, In. 19- 27; Col. 12, In. 66-Col. 13, In. 7). Bally also teaches wherein the cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles (Col. 6, In. 19- 35; Col. 12, In. 66-Col. 13, In. 7). Bally finally teaches wherein the phospholipids are preferably, dioleylphosphatidyl choline etc., and wherein particles of less than 150 nm in size can be made (Abstract; Col. 9, In. 14-38; Col. 6, In. 19-34; Col. 10, In. 48-53).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have adjusted the flow rate by had such that the flow rates of each solution are at a rate that affords the most effective encapsulation of the nucleic acid and liposomes of the desired size, especially since it was known to use the claimed lipids to encapsulate RNA and mRNA in liposomes of the desired size as is taught by Bally. One or ordinary skill in the art would have had reason to encapsulate the claimed mRNA with claimed lipids in solution . 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9005654 (‘654) in view of Dattagupta, Hirota and Bally (all are cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘654 also claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising providing an aqueous solution including a nucleic acid/therapeutic product in a first reservoir; providing an organic lipid solution in a second reservoir, wherein the lipids present in said organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and mixing said organic lipid solution with said aqueous solution by introducing said organic lipid solution and said aqueous solution into a mixing environment and thereby forming lipid vesicles which encapsulate the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic solution and, wherein the mixing environment/introducing of the aqueous solution and organic lipid solution into the mixing chamber is done by opposing flows .
‘654 merely does not teach wherein the two solutions are mixed together at different flow rates or wherein the nucleic acid/RNA being encapsulated is specifically mRNA or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used. However, ‘654 expressly teaches/claims wherein the lipid vesicle is in a solution using a buffer and as is taught by Dattagupta teaches that it was known in the art to use buffers and to form liposomes in solutions of pH 4 to 11 and to choose an appropriate pH that allows for the stability of the encapsulated nucleic acids, e.g. lower pHs as is instantly claimed (See col. 6, ln. 30-56). However, these deficiencies in ‘386 are addressed by Hirota and Bally.
Hirota teaches forming liposomes using two syringes one with aqueous solution including a nucleic acid, and the other with an organic lipid solution and wherein the flows impinge upon one another and mix at an angle of about 180° relative to each other and produce a lipid vesicle that encapsulates the nucleic acid. Hirota teaches that the two flows are added by hand and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Bally teaches lipid vesicles, specifically lipid-nucleic acid particles, which comprise mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids wherein the nucleic acids are enclosed by the lipid vesicle (i.e. protected from degradation) (see entire document; Abstract; Col. 2, In. 34-Col. 3, In. 11; Col. 5, In. 32-45; Col. 6, In. 19- 35; Col. 5, In. 46-65; Col. 7, In. 9-17; Col. 7, In. 18-37; Col. 9, In. 14-38; Col. 11, In. 19- 27; Col. 12, In. 66-Col. 13, In. 7). Bally also teaches wherein the cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles (Col. 6, In. 19- 35; Col. 12, In. 66-Col. 13, In. 7). Bally finally teaches wherein the phospholipids are preferably, dioleylphosphatidyl choline etc., and wherein particles of less than 150 nm in size can be made (Abstract; Col. 9, In. 14-38; Col. 6, In. 19-34; Col. 10, In. 48-53).
. 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 9504651 in view of Hirota, Dattagupta, and Wheeler (all as cited in the 103 rejection below). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘651 claims the lipid vesicles which are made via the instantly claimed method which comprise mRNA as the nucleic acid and comprises phospholipids, cationic lipids, cholesterol, PEG-lipids and which have the claimed diameter of less than 150 nm. ‘651 merely 
Hirota discloses a method of forming lipid vesicles which encapsulate nucleic acids, comprising providing an aqueous solution including a nucleic acid in (i) a first reservoir (ie. a first disposable syringe), and an organic cationic lipid solution (which comprises a cationic lipid (DOTAP) and cholesterol in a buffer solution pH 7.4) in a (ii) a second reservoir (i.e. a 2nd disposable syringe); and introducing the aqueous solution and organic lipid solution into a mixing environment/chamber/polypropylene T-connector as opposing flows which are oriented such that the flows from (i) and (ii) encounter one another at about 180° relative to each other and are mixed within the T-connector/mixing chamber (see Figure 1; pp. 286, left column, through pp. 288).  (Figure 1; pp. 286, left column, through pp. 288). Hirota discloses that mixing occurs as a result of the geometry of the mixer, wherein the two inlet ports are 180° apart from each other, and the flowing streams impinge at a 90° angle from the central outlet port and form lipid vesicles which encapsulate the nucleic acid within the lipid vesicle and wherein the diameters of the resulting lipid vesicles are from 190±60 nm to 240±78 nm (pg. 288 right most col. first 5 lines; pg. 286, right most col. starting with to solve the mixing problem…through pg. 290 of article). Hirota teaches that the two flows are added by hand via syringes and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Dattagupta teaches that it was known in the art to use buffers and to form liposomes in solutions of pH 4 to 11 and to choose an appropriate pH that allows for the stability of the encapsulated nucleic acids, e.g. lower pHs as is instantly claimed (See col. 6, ln. 30-56).
 nucleic acid with said mixture in step (a) to provide a clear single-phase; and (c) removing the organic solvent to provide a suspension of plasma lipid particles, wherein the plasmid is encapsulated in a lipid bilayer, and said particles are stable in serum and have a size from about 50 to about 150 nm (col. 18, lines 40-65). Suitable organic solvents identified by Wheeler include lower alkanols, such as, methanol, ethanol, propanol, isopropanol which are used in amounts of 65-85% which reads on the instantly claimed concentration of 75-100% v/v (col. 18, lines 54-65; claims 11-12; Col. 3, ln. 29-35; Col. 21, ln. 29-35; Claim 8). The term nucleic acid is defined by Wheeler to include reference to DNA, RNA, cDNA, mRNA, ribozymes, plasmids, etc. (col. 9, lines 23-33). A lipid bilayer structure, as results from Wheeler’s method, reads on a liposome or lipid vesicles.
Thus, it would have been obvious to one of ordinary skill in the art to form the liposomes/lipid vesicles of ‘651 using the method of Hirota, Wheeler, and Dattagupta in order to develop the instantly claimed method because it was known in the art to form liposomes such as those of ‘651 via the method of Hirota, Wheeler, and Dattagupta. One of ordinary skill in the art would want to form the lipid vesicles using this method because the flow rates from the two syringes can be easily adjusted as the liposomes are being made by hand and because the apparatus of Hirota, Wheeler, and Dattagupta is an inexpensive and reproducible way to make liposomes/lipid vesicles that encapsulate nucleic acids, including RNA.

s 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending application No. 17/330209. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘209 claims the apparatus for performing the claimed method, specifically a first reservoir which holds the same aqueous solution comprising the nucleic acid instantly claimed, a second reservoir containing an the same/instantly claimed organic lipid solution, wherein the lipids present in the organic lipid solution are solubilized in the same lower alkanol solution at the same/claimed concentration of about 75% v/v to 100% v/v and a pump that is configured to allow the two solution to mix at different flow rates relative to one another as is instantly claimed; and wherein the mixing chamber where the two solutions are mixed are introduced into the chamber at the same angles instantly claimed specifically about 180° from each other and ‘209 further claims wherein the resulting lipids formed from their apparatus and in the lipid solution comprise a phospholipid, cholesterol, PEG-lipid, and a cationic lipid and wherein the resultant lipid vesicles have the same less than 150 nm diameter instantly claimed and wherein the aqueous solution includes an acidic buffer, specifically a buffer having a pH lower than the pKa of the cationic lipid component and whereby when the lipid vesicles are produced by mixing the two solutions, the lipid vesicles have a pH range of about 3.5 to 6 or 3.5 to 8, all of which are the same as the instantly claimed method of making the lipid vesicles. ‘209 further claims wherein the nucleic acid to be encapsulate is RNA, specifically mRNA. Thus, because the apparatus claims of ‘209 teach all of the claimed limitations to the method of making the lipid vesicles that is instantly claimed. One of ordinary skill in the art would conclude that the apparatus claims of ‘209 are an obvious variant of the instantly claimed method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


s 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18 of copending application No. 17/203220 in view of Hirota and Dattagupta (as cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘220 also claims a process of producing a lipid vesicle comprising providing an aqueous solution in a first reservoir which can comprise a therapeutic agent, specifically nucleic acids, more specifically mRNA, and a second reservoir which comprises an organic lipid solution wherein the organic lipid solution is solubilized in a lower alkanol at a concentration of about 75% v/v to 100%v/v, and mixing the two solutions by introducing each solution into a mixing chamber at an angle of about 180° and wherein the lipid vesicles/liposomes have a diameter of 150 nm or less. ‘220 further teaches wherein a buffer solution is used to dilute the lipid vesicles to stabilize them and wherein the lower alkanol is ethanol, and wherein the organic lipid solution comprises cholesterol, a phospholipid, a PEG-lipid and a cationic lipid. 
‘220 merely does not teach wherein the two solutions are mixed together at different flow rates or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used. However, ‘220 expressly teaches/claims wherein the lipid vesicle is in a solution using a buffer and as is taught by Dattagupta it was known in the art to use buffers and to form liposomes in solutions of pH 4 to 11 and to choose an appropriate pH that allows for the stability of the encapsulated nucleic acids, e.g. lower pHs as is instantly claimed (See col. 6, ln. 30-56). However, these deficiencies in ‘220 are addressed by Hirota.
Hirota discloses a method of forming lipid vesicles which encapsulate nucleic acids, comprising providing an aqueous solution including a nucleic acid in (i) a first reservoir (ie. a first disposable syringe), and an organic cationic lipid solution (which comprises a cationic lipid (DOTAP) and cholesterol in a buffer solution pH 7.4) in a (ii) a second reservoir (i.e. a 2nd disposable syringe); and introducing the aqueous solution and organic lipid solution into a mixing environment/chamber/polypropylene T-connector as opposing flows which are oriented such that the flows from (i) and (ii) encounter one another at about 180° relative to each other and are mixed within the T-connector/mixing chamber (see Figure 1; pp. 286, left column, through pp. 288).  (Figure 1; pp. 286, left column, through pp. 288). Hirota discloses that mixing occurs as a result of the geometry of the mixer, wherein the two inlet ports are 180° apart from each other, and the flowing streams impinge at a 90° angle from the central outlet port and form lipid vesicles which encapsulate the nucleic acid within the lipid vesicle and wherein the diameters of the resulting lipid vesicles are from 190±60 nm to 240±78 nm (pg. 288 right most col. first 5 lines; pg. 286, right most col. starting with to solve the mixing problem…through pg. 290 of article). Hirota teaches that the two flows are added by hand via syringes and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Thus, it would have been obvious to one of ordinary skill in the art to develop the instantly claimed method using the method of ’220 with Hirota and Dattagupta because it was known in the art to form liposomes via the claimed process which is taught by the combination of ‘220 in view of Hirota and Dattagupta. One of ordinary skill in the art would want to form the lipid vesicles using this method because the flow rates from the two syringes can be easily adjusted as the liposomes are being made by hand and because the Hirota teaches the syringes can be manually controlled and Dattagupta teaches that by controlling the pH to stabilize the nucleic acids, e.g. from 4 to 11 which reads on the instantly claimed 3.5 to 6 or with acidic buffers, etc. allows for stabilization of the encapsulated nucleic acids. Thus, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed by copending application 17/203220 in view of Hirota and Dattagupta.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirota et al. (BioTechniques, 1999, 27(2), 286-290, from IDS in previous case and cited in previous related cases) in view of Wheeler et al. (US5976567), Unger et al. (US5830430), Bally et al. (US5705385), Dattagupta et al. (US6242188).
Applicant’s claim:
-- A process for producing a lipid vesicle encapsulating a nucleic acid within the lipid vesicle, the process comprising:
providing an aqueous solution including a nucleic acid in a first reservoir;
providing an organic lipid solution in a second reservoir, wherein the lipids present in the organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v;
introducing the aqueous solution and the organic lipid solution into a mixing chamber as opposing flows at about 180° relative to each other and at different flow rates relative to each other; and
mixing the organic lipid solution with the aqueous solution, wherein the mixing produces a lipid vesicle encapsulating the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic lipid solution.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding claims 1 and 18, Hirota discloses a method of forming lipid vesicles which encapsulate nucleic acids, comprising providing an aqueous solution including a nucleic acid in (i) a first reservoir (ie. a first disposable syringe), and an organic cationic lipid solution (which comprises a cationic lipid (DOTAP) and cholesterol in a buffer solution pH 7.4) in a (ii) a second reservoir (i.e. a 2nd disposable syringe); and introducing the aqueous solution and organic lipid solution into a mixing environment/chamber/polypropylene T-connector as opposing flows which are oriented such that the flows from (i) and (ii) encounter one another at about 180° relative to each other and are mixed within the T-connector/mixing chamber (see Figure 1; pp. 286, left column, through pp. 288).  (Figure 1; pp. 286, left column, through pp. 288). Hirota discloses that mixing occurs as a result of the wherein the two inlet ports are 180° apart from each other, and the flowing streams impinge at a 90° angle from the central outlet port and form lipid vesicles which encapsulate the nucleic acid within the lipid vesicle and wherein the diameters of the resulting lipid vesicles are from 190±60 nm to 240±78 nm (pg. 288 right most col. first 5 lines; pg. 286, right most col. starting with to solve the mixing problem…through pg. 290 of article). Hirota also teaches that the two flows of the two different solutions are added into the T-connector via hand via syringes and as such the flow rates can obviously be readily varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-30, Hirota does not teach wherein the organic lipid solution comprises a lower alkanol, specifically ethanol at a concentration of about 75% v/v to 100% v/v. However, this deficiency is addressed by Wheeler.
Wheeler teaches the formation of lipid-nucleic acid (e.g. cationic and neutral lipids/plasmid) complexes for in vitro or in vivo gene transfer, as well as liposomes in which the nucleic acid is encapsulated within a lipid bilayer (title; abstract; Figure 3; col. 2, line 63 through col. 3, line 13; col. 18, lines 40-53). Wheeler’s method in some embodiments includes the steps of (a) preparing a mixture of cationic lipids and non-cationic lipids in an organic solvent, (b) contacting an aqueous solution of nucleic acid with said mixture in step (a) to provide a clear single-phase; and (c) removing the organic solvent to provide a suspension of plasma lipid particles, wherein the plasmid is encapsulated in a lipid bilayer, and said particles are stable in serum and have a size from about 50 to about 150 nm (col. 18, lines 40-65). Suitable organic solvents identified by Wheeler include lower alkanols, such as, methanol, ethanol, propanol,  The term nucleic acid is defined by Wheeler to include reference to DNA, RNA, cDNA, mRNA, ribozymes, plasmids, etc. (col. 9, lines 23-33). A lipid bilayer structure, as results from Wheeler’s method, reads on a liposome or lipid vesicle.
Regarding claims 1-3, 7-9, 13-14, 17-19, 23-24, 27-28, Hirota does not teach wherein the organic cationic lipid solution comprises a phospholipid and a PEG-lipid or wherein the nucleic acid to be encapsulated is other than DNA, specifically RNA, more specifically mRNA. However, these deficiencies in Hirota are addressed by Unger and Bally. 
Unger teaches cationic liposomes/lipid vesicles which comprise: a cationic lipid, a phospholipid, a PEG-lipid, cholesterol, and genetic material, specifically RNA, which obviously includes mRNA which is a type of RNA (see entire document; esp. Col. 20, In. 15-40; Col. 25, In. 47-58; Col. 20, In. 55-Col. 21, In. 40; Claims 103-106, 110-111, 118, 120-123, 135-141). Unger further teaches wherein the liposome encapsulates the genetic material (Col. 9, In. 66-Col. 10, In. 9; Col. 10, In. 15-38; Col. 20, In. 15-40; Col. 20, In. 55-Col. 21, In. 40; Col. 25, In. 47-58;). Unger then teaches that the size of the liposomes can be adjusted by a variety of techniques, but that preferably the size of the liposomes are less than 100 nm in diameter, which reads upon the less than 150 nm that is instantly claimed (Col. 22, In. 28-42). Unger does not specifically state that the lipid vesicle is a lipid-nucleic acid particle but as it is a liposome which encapsulates genetic material, i.e. RNA, it is obviously a lipid-nucleic acid particle. Unger then expressly teaches that the amount of stabilizing material, i.e. amphipathic compounds/lipids which are combined with the cationic lipid may vary depending on a variety of factors including, the specific cationic lipids, the specific stabilizing material(s) selected (i.e. more than one type or combination), the particular use for which it is being employed, the mode of delivery, and the like (Col. 21, In. 45- 51). Further, Unger states, “The amount of stabilizing 
Bally teaches lipid vesicles, specifically lipid-nucleic acid particles, which comprise mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids wherein the nucleic acids are enclosed by the lipid vesicle (i.e. protected from degradation) (see entire document; Abstract; Col. 2, In. 34-Col. 3, In. 11; Col. 5, In. 32-45; Col. 6, In. 19- 35; Col. 5, In. 46-65; Col. 7, In. 9-17; Col. 7, In. 18-37; Col. 9, In. 14-38; Col. 11, In. 19- 27; Col. 12, In. 66-Col. 13, In. 7). Bally also teaches wherein the cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles (Col. 6, In. 19- 35; Col. 12, In. 66-Col. 13, In. 7). Bally finally teaches wherein the phospholipids are preferably, dioleylphosphatidyl choline etc., and wherein particles of less than 150 nm in size can be made (Abstract; Col. 9, In. 14-38; Col. 6, In. 19-34; Col. 10, In. 48-53; ).
Regarding claims 1, 4-6, 10-12, 15-17, 20-22, 25-26, and 29-30, Hirota also does not specifically teach wherein the buffer is an acidic buffer keeping the pH lower than the pKa for the cationic lipid component, specifically a pH range of about 3.5 to about 6. However, this deficiency in Hirota is addressed by Dattagupta.
Dattagupta teaches forming aqueous solutions of nucleic acids for formation of lipid vesicles/liposomes wherein the nucleic acids can be formulated into solution with an acidic pH and the liposomes formed at an acidic pH which allows for the preservation of the nucleic acids in solution and in liposomes (See col. 6, ln. 30-56) the nucleic acids being in an aqueous solution which is buffered to be a pH between 4 and 11 and therefore the liposomes being formed from a solution which is buffered to be a pH between 4 and 11 (a pH of 4 to 6 would use an acidic buffer as is instantly claimed) reads on the instantly claimed ranges of about 3.5 to 6 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant application to form liposomes/lipid vesicles having the claimed diameter of less than 150 nm and to use about 75% v/v to 100% v/v lower alkanol, specifically ethanol as the organic lipid solution because Hirota teaches having a separate organic lipid solution in a second reservoir and Wheeler teaches that it was known to use ethanol in amounts of 65-85% which overlaps the instantly claimed about 75% v/v to 100% v/v lower alkanol is useful for forming lipid vesicles having diameters of 50 to about 150 nm. One of ordinary skill in the art would be motivated to use the concentration of ethanol and diameter of liposomes/lipid vesicles of Wheeler in the method of Hirota because Hirota teaches particle diameters of the liposomes were 190 ± 60 to 240 ± 78 nm which reads on the instantly claimed less than 150 because 190-60 is 130 which is less than 150 and it is known “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and it was known in the art to combine methods in order to form a new method for the same purpose, e.g. in this case forming liposomes. "It is prima facie obvious to combine two In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
It also would have been obvious to one of ordinary skill in the art to use as the lipids the instantly claimed cholesterol, phospholipid, PEG-lipid, and cationic lipid, and to use as the nucleic acid, RNA, more specifically mRNA for encapsulation in the method of Hirota and Wheeler because firstly Wheeler teaches that RNA, DNA, etc. can be encapsulated into lipid bilayers via similar methods of Hirota and Hirota teaches using cholesterol and cationic lipids to encapsulate nucleic acids via similar method steps and Bally and Unger teach encapsulating RNA, specifically mRNA into liposomes/lipid vesicles comprising the claimed mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids to form lipid vesicles/liposomes for effective delivery of mRNA. One of ordinary skill in the art would want to add the phospholipid and PEG-lipids to the lipid solution of Hirota and Wheeler because cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles as is taught by Bally, and Unger teaches that the size of the liposomes can be adjusted by a variety of techniques, but that preferably the size of the liposomes are less than 100 nm in diameter, which reads upon the less than 150 nm that is instantly claimed, and one of ordinary skill in the art would want to encapsulate RNA especially mRNA because Wheeler teaches that all types of nucleic acid materials can be encapsulated in liposome/lipid vesicles/lipid bilayer coatings to form particles.
It would have been obvious to one of ordinary skill in the art to use an acidic buffer, specifically an acidic buffer having a pH lower than the pKa of the cationic lipid component, specifically from 3.5 to about 6, etc. to produce lipid vesicles having a pH range of about 3.5 to about 6 or 3.5 to about 8 as is instantly claimed because it was known in the art to use acidic and buffers to control the pH of liposomes and solutions comprising nucleic acids to be between 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIN E HIRT/Primary Examiner, Art Unit 1616